        Case 4:19-cv-01161 Document 1 Filed on 03/29/19 in TXSD Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

JOSE CONTRERAS AND                              §
MARIA CONTRERAS                                 §              CIVIL ACTION NO. 4:19-cv-1161
                                                §
VS.                                             §
                                                §
UNITED PROPERTY & CASUALTY                      §              JURY DEMANDED
INSURANCE COMPANY                               §


                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         Please take notice that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, UNITED

PROPERTY & CASUALTY INSURANCE COMPANY (“United Property” or “Defendant”),

Defendant herein, removes to this Court the state court action pending in the County Court at

Law No. 1 of Harris County, Texas invoking this Court’s diversity jurisdiction, on the grounds

explained below.

                                       I.      BACKGROUND

         1.        On February 25, 2019, Plaintiffs Jose and Maria Contreras (“Plaintiffs”) filed the

present action in the County Court at Law No. 1 of Harris County, Texas, bearing Cause No.

1128593 (the “State Court Action”) against United Property. See State Court Action Petition,

attached hereto as Exhibit B.

       2.          United Property was served/received notice of this lawsuit on February 28, 2019.

Thus, this Notice of Removal of the case to the United States District Court is timely filed by

Defendant, as it is filed not more than thirty (30) days after service of the Petition on United

Property, in accordance with 28 U.S.C. §§ 1441 and 1446.




4850-4538-3312.1                                 Page 1
          Case 4:19-cv-01161 Document 1 Filed on 03/29/19 in TXSD Page 2 of 7



                     II.    BASIS FOR REMOVAL: DIVERSITY JURISDICTION

            3.       Removal of the State Court Action to this Court is proper pursuant to 28 U.S.C.

§§ 1332 and 1441(a) and (b) because: (1) there is complete diversity between Plaintiffs and

United Property, and (2) the amount in controversy exceeds $75,000, exclusive of interest and

costs.

A.       Complete diversity exists between Plaintiffs and United Property.

            4.       Plaintiffs’ State Court Action may be removed to this Court because it arises

under 28 U.S.C. § 1332.

            5.       Plaintiffs are citizens of Texas. In their Petition, Plaintiffs allege that they reside

in Harris County, Texas, and are the named insureds on a property insurance policy covering

their real property located in Pasadena, Texas.1

            6.       United Property is not a citizen of the State of Texas. United Property is a foreign

organization incorporated pursuant to the laws of the State of Florida and has its principle place

of business is in Florida.

            7.       Thus, there is complete diversity of citizenship between Plaintiffs and United

Property.

B.          Amount in Controversy Exceeds $75,000.

            8.       Plaintiffs’ Original Petition contains the following assertions pertaining to the

amount in controversy:

            As required by Rule 47(c) of the Texas Rules of Civil Procedure, Plaintiffs’ counsel states that
            Plaintiffs are seeking monetary relief of less than $100,000. A jury, however, will ultimately
            determine the amount of monetary relief actually awarded. Plaintiff also seeks prejudgment and
            post-judgment interest at the highest legal rate.2

            The total sum or value in controversy in this lawsuit does not exceed $75,000.00, including but

1
    See Exhibit B, at Plaintiffs’ Original Petition, ¶¶ 2 and 9.
2
    Id. at ¶ 42.


4850-4538-3312.1                                            Page 2
        Case 4:19-cv-01161 Document 1 Filed on 03/29/19 in TXSD Page 3 of 7



         not limited to actual damages, punitive or exemplary damages, penalty interest, attorneys’ fees,
         and any additional damages, but exclusive of interest and costs as defined by 28 U.S.C. 1332.3

         Plaintiffs reserve the right to prove the amount of damages at trial.4

However, Texas law does not permit a plaintiff to plead a specific amount of damages. 5 Rule 47

of the Texas Rules of Civil Procedure requires an initial pleading to elect from among a pre-

defined set of ranges of damages; the Rule does not permit a plaintiff to plead that the amount in

controversy does not exceed $75,000.00.6 Plaintiffs’ Original Petition fails to comply with Rule

47 of the Texas Rules of Civil Procedure. A bare assertion in a pleading that damages do not

exceed $75,000.00, without more, is not binding on Plaintiffs and does not determine the amount

in controversy for purposes of federal jurisdiction.7 This is especially true in light of the

statements in the preceding paragraph that the amount in controversy is less than $100,000.00

and that Plaintiffs’ seek pre and post-judgment interest at the highest legal rate.8

         9.        Courts may look past the pleadings to analyze a plaintiff’s pre-suit demand as

well as all categories of damages sought in the lawsuit, including punitive damages. 9 Here, this

analysis plainly sets the amount in controversy past the $75,000.00 threshold for this Court’s




3
  See Petition, at ¶ 43.
4
  Id. at ¶ 44.
5
  TEX. R. CIV. P. 47(b)-(c).
6
  See Plaintiff’s Original Petition, Exhibit B, at ¶ 48; see also De Aguilar v. Boeing Co., 47 F.3d 1404, 1410 (5th
Cir. 1995); Ford v. United Parcel Service, Inc. (Ohio), No. 3:14-cv-1872-D, 2014 WL 4105965, at *2 (N.D. Tex.
Aug. 21, 2014) (Fitzwater, J.) (There is no provision in Rule 47 permitting a plaintiff to plead for damages “not to
exceed $74,000”); Chavez v. State Farm Lloyds, No. 7:15-CV-487, 2016 WL 641634, at *2 (S.D. Tex. Feb. 18,
2016) (Alvarez, J.) (Texas law simply does not permit a plaintiff to plead that he or she seeks damages not to exceed
$75,000); Manesh v. Nationwide General Insurance Company, No. 5:17-CV-1213-DAE, 2018 WL 1887291, at *2
(W.D. Tex. Mar. 2, 2018) (Ezra, D.) (finding that the language in plaintiffs state court petition “damages are less
than $75,000, exclusive of interest and costs,” did not control because it violated TRCP 47 and constituted bad
faith).
7
   Ford v. United Parcel Service (Ohio), 2014 WL 41059565 at *4; Manesh v. Nationwide General Insurance
Company, 2018 WL 1887291 at *2.
8
9
  See Villarreal v. State Farm Lloyds, No. 7:15-CV-292, 2015 WL 5838876, at *2 (S.D. Tex. Oct. 7, 2015) (Alvarez,
J.).


4850-4538-3312.1                                      Page 3
        Case 4:19-cv-01161 Document 1 Filed on 03/29/19 in TXSD Page 4 of 7



jurisdiction.10

         10.       Plaintiffs’ pre-suit demand states their damages are as follows: $46,020.55 in

actual damages; $3,000.00 in attorneys’ fees incurred up to the date of the letter; and $3,000.00

in mental anguish.11 The demand goes on to state that if the demand is not paid within 60 days of

United Property’s receipt of the letter, they “will seek to recover a significant amount of

additional damages including, but not limited to extra-contractual damages, additional attorneys’

fees, statutory interest, court costs, and exemplary damages.”12 Plaintiffs’ Petition asserts causes

of action for Breach of Contract, violations of Chapter 542 of the Texas Insurance Code-Prompt

Payment provision, violations of Chapter 541 of the Texas Insurance Code, fraud, and violations

of the Texas Deceptive Trade Practices Act.13 Further, Plaintiffs seek the recovery of attorneys’

fees, statutory interest, and treble damages.14

         11.       The amount in controversy plainly exceeds $75,000, exclusive of interest and

costs. See Exhibits B and C.. Accordingly, the amount in controversy requirement of 28 U.S.C.

§ 1332(b) is satisfied.

                                                III. VENUE

         12.       Venue for removal is proper in this district and division because this district

embraces the County Court at Law No. 1 of Harris County, Texas, the forum in which the

removed action was pending.




10
   See Exhibit C, Plaintiffs’ demand letter dated December 13, 2018; see also Molina v. Wal-Mart Stores Texas,
L.P., 535 F. Supp. 2d 805, 807-08 (W.D. Tex. 2008) (Martinez, J.) (considering pre-suit demand to establish amount
in controversy).
11
   Exhibit C, at P. 3.
12
   Id.
13
   See Plaintiffs’ Original Petition, at ¶¶ 28-38.
14
   Id. at ¶¶ 38-41.


4850-4538-3312.1                                     Page 4
        Case 4:19-cv-01161 Document 1 Filed on 03/29/19 in TXSD Page 5 of 7



                                         IV. ATTACHMENTS

         13.       United Property will promptly provide written notice to Plaintiffs through

delivery of a copy of this Notice and the state court Notice of Filing of Notice of Removal to

Plaintiffs’ counsel of record, and to the Clerk of the Court for the County Court at Law No. 1 of

Harris County, Texas, through the filing of this Notice and the Notice of Filing of Notice of

Removal into the record of the state court action.

         14.       Copies of all pleadings, process, order, requests for trial by jury, and other filings

in the state court action are attached to this Notice as required by 28 U.S.C. § 1446(a).

         15.       The following documents are being filed with this Court as exhibits to this Notice

of Removal:

         A.        Index of Matters Being Filed;

         B.        All executed process in this case, including a copy of the Plaintiffs’ Original
                   Petition and a copy of Defendant’s Original Answer;

         C.        Plaintiffs’ Demand Letter;

         D.        List of all Counsel of Record; and

         E.        Civil Cover Sheet.

                                         V.      CONCLUSION

         16.       Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts

of the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and

as all requirements for removal under 28 U.S.C. § 1446 have been met.


         WHEREFORE, Defendant, United Property & Casualty Insurance Company, respectfully

prays that the state court action be removed and placed on this Court’s docket for further




4850-4538-3312.1                                  Page 5
        Case 4:19-cv-01161 Document 1 Filed on 03/29/19 in TXSD Page 6 of 7



proceedings as though it had originated in this Court and that this Court issue all necessary

orders. United Property further requests any additional relief to which it may be justly entitled.

DATE: March 29, 2019.



                                              Respectfully submitted,

                                              LEWIS BRISBOIS BISGAARD & SMITH LLP



                                              By: /s/ Sarah R. Smith
                                                  Sarah R. Smith
                                                  Texas State Bar No. 24056346
                                                  Sarah C. Plaisance
                                                  Texas State Bar No. 24102361
                                                  24 Greenway Plaza, Suite 1400
                                                  Houston, Texas 77046
                                                  Telephone: 713.659.6767
                                                  Facsimile: 713.759.6830
                                                  sarah.smith@lewisbrisbois.com
                                                  sarah.plaisance@lewisbrisbois.com

                                                  ATTORNEYS FOR DEFENDANT,
                                                  UNITED PROPERTY & CASUALTY
                                                  INSURANCE COMPANY




4850-4538-3312.1                               Page 6
        Case 4:19-cv-01161 Document 1 Filed on 03/29/19 in TXSD Page 7 of 7



                                 CERTIFICATE OF SERVICE

         Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct
copy of the foregoing instrument has been delivered to all interested parties on March 29, 2019,
via e-filing addressed to:

Matthew M. Zarghouni                          Via E-serve
Zar Law Firm
3900 Essex Lane, Suite 1011
Houston, Texas 77027
Matt@zar-law.com
Attorney for Plaintiffs

                                                        /s/ Sarah R. Smith
                                                        Sarah R. Smith




4850-4538-3312.1                               Page 7
